 

Exhibit 10.1

 

SUPPLEMENTAL CONVEYANCE

 

(As required by Section 2 of the Master Loan Purchase Agreement)

 

SUPPLEMENTAL CONVEYANCE No. 1 (as amended, modified, supplemented, waived,
restated, replaced or extended from time to time, this “Supplemental
Conveyance”), dated as of July 10, 2015, by and between BUSINESS DEVELOPMENT
CORPORATION OF AMERICA, a Maryland corporation (“Seller”) and BDCA HELVETICA
FUNDING, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (“Buyer”), pursuant to the Master Loan Purchase
Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Seller and Buyer are parties to a Master Loan Purchase Agreement, dated
as of April 7, 2015 (as such agreement may have been, or may from time to time
be, amended, supplemented or otherwise modified, the “Master Loan Purchase
Agreement”);

 

WHEREAS, pursuant to the Master Loan Purchase Agreement, Seller wishes to
designate Additional Loans to be included as Loans, and Seller wishes to convey
its right, title and interest in such Additional Loans, to Buyer pursuant to the
Master Loan Purchase Agreement; and

 

WHEREAS, Buyer is willing to accept such designation and conveyance subject to
the terms and conditions hereof.

 

NOW, THEREFORE, Seller and Buyer hereby agree as follows:

 

1.          Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Master Loan Purchase Agreement unless otherwise
defined herein.

 

“Addition Date” shall mean, with respect to the Additional Loans, July 10, 2015.

 

“Additional Loans” shall mean the Additional Loans, as defined in the Master
Loan Purchase Agreement that are designated hereby and listed on Schedule A
hereto.

 

2.          Designation of Additional Loans. Seller delivers herewith to Buyer a
loan schedule containing a true and complete list of the Additional Loans. Such
Loan Schedule is incorporated into and made part of this Supplemental
Conveyance, shall be Schedule A to this Supplemental Conveyance and shall
supplement Schedule 1 to the Master Loan Purchase Agreement.

 

 

 

 

3.          Conveyance of Loans.

 

(a)          Sale of Additional Loans. Seller does hereby sell, transfer,
assign, set over, and otherwise convey to the Buyer, without recourse,
representation or warranty (except as expressly set forth in Master Loan
Purchase Agreement or this Supplemental Conveyance) all of Seller’s right, title
and interest in, to and under the Additional Loans identified on Schedule A
attached to this Supplemental Conveyance (which schedule shall amend, modify and
supplement Schedule I attached to the Master Loan Purchase Agreement effective
as of the Transfer Date with respect to such Additional Loans transferred to
Seller on such Transfer Date, without any further action of the parties hereto),
all interest accruing thereon, all monies due or to become due thereon, and all
collections in respect thereof received on or after the applicable Transfer Date
and all proceeds of the foregoing. The purchase price for the Additional Loans
conveyed to Buyer under this Agreement and the applicable Supplemental
Conveyance Agreement shall be payable on the Transfer Date in (i) cash in an
amount equal to the fair market value of such Additional Loans as mutually
agreed upon by Seller and Buyer, (ii) with the consent of the Seller, by means
of an increase in the equity value in the Buyer held by Seller, and/or (iii) by
a combination of clauses (i) and/or (ii) and/or other consideration. For
avoidance of doubt, this computation of initial purchase price with respect to
Additional Loans shall assume no reinvestment in new Loans.

 

(b)         Further Action. Seller and Buyer agree to take or cause to be taken
such actions and to execute such documents as are reasonably necessary and
requested by the Buyer to perfect and protect the interests of Buyer and its
assignees in each Additional Loan and the proceeds thereof, and to effectuate
the absolute transfer from Seller to Buyer of each Additional Loan, including,
without limitation, the execution of an assignment of the Additional Loan and
loan documents for each Additional Loan, the execution of an endorsement to each
promissory note (if any), the execution and/or delivery of any financing
statements or amendments thereto or equivalent documents relating to the
Additional Loans for filing under the provisions of the UCC or other law of any
applicable jurisdiction. To the extent the portion of any Additional Loan that
is being transferred to Buyer is evidenced by a promissory note for which the
face amount exceeds the portion of such Additional Loan being transferred to
Seller, Buyer shall cooperate with Seller to obtain replacement promissory notes
from the Portfolio Asset Obligor in amounts reflecting the portion of the
Additional Loan transferred to Buyer and the portion retained by Seller and
Buyer shall deliver such replacement promissory note to the Custodian in
substitution of the promissory note delivered on the date hereof.

 

(c)         Representations and Warranties.

 

(i)          Seller represents and warrants to Buyer that, as of the date of
each Transaction, Seller holds each Additional Loan sold in such Transaction
free and clear of all liens, encumbrances, claims, rights and options of any
kind or character whatsoever created or suffered by, through or under Seller.
Except as expressly provided in this section, Seller expressly disclaims any
other warranty, representation or covenant as to the character, assignability
and enforceability of the Additional Loans sold to Buyer. It is understood by
Seller and Buyer that, subject to Seller’s representation and warranty in this
section, Buyer will acquire each Additional Loan on an “as is” basis.

 

(ii)         Seller represents and warrants to Buyer that, as of the date of
each Transaction, Seller has delivered to the Custodian, at the Buyer’s
direction, all Underlying Instruments related to the Additional Loans required
to be delivered to the Custodian pursuant to and in accordance with the
Indenture, including any applicable promissory note that exists for each
Additional Loan that is evidenced by a promissory note, which Additional Loans
with a promissory note are identified on Schedule A attached hereto.

 

 

 

 

(d)          Absolute Transfer. The parties intend each Transaction to be
treated as an absolute transfer, conveying good title free and clear of any
liens, claims, encumbrances or rights of others, from Seller to Buyer. Seller
shall have no risk of loss with respect to any Additional Loans sold to Buyer
pursuant to this Supplemental Conveyance, and shall have no right or duty to
repurchase any such Additional Loan. Each of Buyer and Seller hereby
acknowledges that it intends (other than for Federal, state and local income tax
purposes) the Transactions contemplated by this Supplemental Conveyance to be
sales and purchases, respectively. If, notwithstanding such intentions, the
Transactions contemplated hereby are recharacterized as a secured loan by any
relevant governmental, judicial or other authority for any reason whatsoever,
whether for limited purposes or otherwise, the Seller hereby grants to the Buyer
and the Trustee for the benefit of the Secured Parties (as defined in the
Indenture) a security interest under Article 9 of the UCC in all of its right,
title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, and wherever located, (a) each
Additional Loan (the “Additional Transferred Property”) and all payments on or
in respect of any of the foregoing and (b) all proceeds, accessions, profits,
income benefits, substitutions and replacements, whether voluntary or
involuntary, of and to any of the Additional Transferred Property (collectively,
the “Additional Collateral”) as collateral security for the obligations of the
Seller to Buyer hereunder. If the Transactions contemplated hereby are
recharacterized as a secured loan, this Supplemental Conveyance shall constitute
a security agreement under the laws of the State of New York and, in addition to
any other rights available under this Supplemental Conveyance and under any of
the Additional Collateral or otherwise available at law, the Trustee, acting on
behalf of the Secured Parties, shall have all the rights and remedies of a
secured party under the laws of the State of New York and other applicable law
to enforce the security interests granted hereby and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law, to sell or apply any Additional Collateral in accordance with the terms
hereof at public or private sale.

 

4.          Ratification of the Master Loan Purchase Agreement. The Master Loan
Purchase Agreement is hereby ratified, and all references to the “Master Loan
Purchase Agreement,” to “this Agreement” and “herein” shall be deemed from and
after the Addition Date to be a reference to the Master Loan Purchase Agreement
as supplemented and amended by this Supplemental Conveyance. Except as expressly
amended hereby, all the representations, warranties, terms, covenants and
conditions of the Master Loan Purchase Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or consent to non-compliance
with any term or provision of the Master Loan Purchase Agreement.

 

5.          Modifications. The terms of this Supplemental Conveyance and
Schedule A to this Supplemental Conveyance may not be modified, amended, or
otherwise changed in any manner, except by an instrument in writing executed by
each of the parties hereto.

 

6.          Governing Law. Buyer and Seller hereby agree that all questions with
respect to the construction of this Supplemental Conveyance, and the rights and
liabilities of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

 

7.          Severability. In the event any provision of this Supplemental
Conveyance shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

 

8.          Entire Agreement. This Supplemental Conveyance constitutes the
entire agreement of the parties and supersedes any prior written or oral
agreements between them concerning the subject matter contained herein with
respect to the Additional Loans. There are no representations, agreements,
arrangements or understandings, oral or written, between the parties, relating
to the subject matter contained in this Supplemental Conveyance, which are not
fully expressed herein.

 

9.          Successors. This Supplemental Conveyance shall be binding on and
shall inure to the benefit of Seller’s and Buyer’s successors and assigns.

 

10.         Authorization. The entities, persons and/or officers executing this
Supplemental Conveyance on behalf of the respective parties are fully empowered
to do so, on behalf of Buyer and Seller.

 

11.         Counterparts. This Supplemental Conveyance may be executed by
facsimile or other electronic means, and in any number of counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. The signature page and acknowledgement
of any counterpart may be removed therefrom and attached to any other
counterpart to evidence execution thereof by all of the parties hereto without
affecting the validity thereof.

 

12.         Enforcement. The waiver or failure to enforce any provision of this
Supplemental Conveyance shall not operate as a waiver of any future breach of
any such provision or any other provision hereof.

 

[SIGNATURE PAGE(S) FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Supplemental
Conveyance as of the day and year first above written.

 

SELLER: BUSINESS DEVELOPMENT CORPORATION OF AMERICA,       a Maryland
corporation   By:  /s/ Robert K. Grunewald   Name: Robert K. Grunewald   Title:
President and CIO

 

BUYER: BDCA HELVETICA FUNDING, LTD.,       an exempted company incorporated with
limited liability under the laws of the Cayman Islands       By:  /s/ Robert K.
Grunewald   Name: Robert K. Grunewald   Title: Director

 

 

 

 

SCHEDULE A

 

TO SUPPLEMENTAL CONVEYANCE No. 1

 

 

 

 

 

AMTECK - Seller’s interest as lender (but not as agent) in $5,000,000.00 of
those certain “Term Loan Notes” arising under that certain Senior Credit
Facility Agreement dated July 2, 2015, by and among TCFI Amteck Holdings LLC,
Amteck, LLC, and Amteck of Kentucky, LLC, as borrowers, the lenders from time to
time party thereto, and Business Development Corporation of America, as agent
for the lenders thereunder, as Seller’s interest as lender in such portion of
such loan that is the subject of the assignment to Buyer under the Master Loan
Purchase Agreement is evidenced by that certain Term Loan Note dated July 2,
2015, by TCFI Amteck Holdings LLC, Amteck, LLC, and Amteck of Kentucky, LLC in
favor of Seller in the original principal amount of $25,000,000.00 or any
replacement note therefor.

 

TURNING TECH - Seller’s interest as lender (but not as agent) in $10,000,000.00
of those certain “Term Loan Notes” arising under that certain Senior Credit
Facility Agreement dated June 30, 2015, by and among Turning Tech LLC, Turning
Tech Holdings, LLC, Turning Technologies, LLC, Responsive Innovations, LLC and
Response Tools, LLC, as borrowers, the lenders from time to time party thereto,
and Business Development Corporation of America, as agent for the lenders
thereunder, as Seller’s interest as lender in such portion of such loan that is
the subject of the assignment to Buyer under the Master Loan Purchase Agreement
is evidenced by that certain Term Loan Note dated June 30, 2015, by Turning Tech
LLC, Turning Tech Holdings, LLC, Turning Technologies, LLC, Responsive
Innovations, LLC and Response Tools, LLC in favor of Seller in the original
principal amount of $30,000,000.00 or any replacement note therefor.

 

US AUTO - Seller’s interest as lender (but not as agent) in $30,000,000.00 of
those certain “Promissory Notes” arising under that certain Second Lien Credit
Agreement dated June 8, 2015, by and among Sales Merger Sub Inc., Finance Merger
Sub Inc., Servicing Merger Sub LLC, USFF Merger Sub LLC and USASF Servicing LLC,
as borrowers, USASF LLC and USASF National Corp., as the guarantors, the other
lenders party thereto, and Business Development Corporation of America, as agent
for the lenders thereunder, as Seller’s interest as lender in such loan that is
the subject of the assignment to Buyer under the Master Loan Purchase Agreement
is evidenced by that certain Promissory Note dated June 8, 2015, by Sales Merger
Sub Inc., Finance Merger Sub Inc., Servicing Merger Sub LLC, USFF Merger Sub LLC
and USASF Servicing LLC in favor of Seller in the original principal amount of
$30,000,000.00 or any replacement note therefor.

 

STRATOSE - Seller’s interest as lender in $10,000,000.00 of those certain “Term
Loan Notes” arising under that certain Amended and Restated Second Lien Credit
Agreement dated June 30, 2015, by and among Stratose Intermediate Holdings II,
LLC, as borrower, the other loan parties from time to time party thereto, the
several financial institutions from time to time party thereto, and Stellus
Capital Investment Corporation, as agent for the lenders thereunder, as Seller’s
interest as lender in such loan that is the subject of the assignment to Buyer
under the Master Loan Purchase Agreement is evidenced by that certain Term Loan
Note dated June 30, 2015, by Stratose Intermediate Holdings II, LLC in favor of
Seller in the original principal amount of $10,000,000.00 or any replacement
note therefor.

 

 

 

  

ECN - Seller’s interest as lender in $20,000,000.00 of those certain “Tranche B
Term Loans” arising under that certain Credit Agreement dated June 12, 2015, by
and among VCECN Holding Corp., ECN Holding Company, ECN Intermediate Holding
Company, and Emergency Communications Network, LLC, as borrowers, the lenders
from time to time party thereto, PNC Bank, National Association, as revolving
agent, and Arrowpoint Agency Services, LLC, as agent for the lenders thereunder,
as Seller’s interest as lender in such loan that is the subject of the
assignment to Buyer under the Master Loan Purchase Agreement may be evidenced
from time to time under such Credit Agreement or under any promissory note
issued pursuant thereto.

 

RX30 - Seller’s interest as lender in $11,500,000.00 of those certain “Initial
Term Loans” arising under that certain Second Lien Credit Agreement dated June
15, 2015, by and among Rx30 Holdco, Inc., Rx30 Intermediate, Inc., and
Transaction Data Systems, Inc., as borrowers, the lenders from time to time
party thereto, and Ares Capital Corporation, as agent for the lenders
thereunder, as Seller’s interest as lender in such loan that is the subject of
the assignment to Buyer under the Master Loan Purchase Agreement may be
evidenced from time to time under such Second Lien Credit Agreement or under any
promissory note issued pursuant thereto.

 

 

 